Citation Nr: 1112635	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  04-30 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for degenerative joint disease (DJD) and degenerative disc disease (DDD) with lumbosacral strain and myositis, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

J Fussell



INTRODUCTION

The Veteran had active service from November 1978 to May 1979, and from September 1983 to September 1991.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2003 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which in pertinent part confirmed and continued a 10 percent rating for DJD of the low back.  

Subsequently, an April 2006 rating decision granted an increase to 20 percent, effective September 26, 2003, (date of receipt of the claim for increase) and recharacterized the service-connected low back disorder as lumbosacral DJD with lumbosacral strain and myositis.  As this 20 percent rating is less than the maximum available rating, the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  

The claim was remanded in December 2006 for to obtain VA treatment records, at which time the issues included claims for ratings in excess of 10 percent for each knee.  

A December 2008 Board decision denied ratings in excess of 10 percent for each knee but remanded the claim for an increased rating for the service-connected lumbosacral DJD with lumbosacral strain and myositis to clarify whether additional back injury had been incurred due to a post service injury or whether spinal DDD was related to his service-connected low back disability, or military service, and obtain records of the Puerto Rico State Insurance Fund in 2003.  

Thereafter, a Supplemental Statement of the Case (SSOC) in December 2009 again addressed the claims for ratings in excess of 10 percent for each knee.  However, as noted, these claims were adjudicated on the merits in the December 2008 Board decision and, so, those matters are not now before the Board.  

The Veteran's wife reported in October 2009 that his service-connected disabilities caused him to be depressed and that he had started to have high blood pressure.  It is unclear from this whether the Veteran desires to claim service-connection for a psychiatric disorder or for hypertension, or both, as secondary to his service-connected disorders.  This matter is referred to the RO for clarification. 


FINDINGS OF FACT

The service-connected DJD and DDD with lumbosacral strain and myositis is manifested by flexion of no more than 30 degrees but there is no vertebral fracture, incapacitating episodes, ankylosis or neurological manifestations due to DDD.  


CONCLUSION OF LAW

The criteria for a rating no greater than 40 percent for DJD and DDD with lumbosacral strain and myositis have been met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, Diagnostic Codes 5242 and 5243 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist claimants in developing information and evidence necessary to substantiate claims.  VA is required to notify claimants of (1) the information and evidence needed for claim substantiation claim; (2) which information and evidence VA will obtain, and which the claimant is expected to provide; and (3) provide the notice before an initial unfavorable adjudication.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, a timing-of-notice error can be corrected by readjudication after notice is provided, including readjudication by a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006); affm'd Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (SSOC is a readjudication even if it states that it is not).  

VA must provide notification that to substantiate an increased rating claim the claimant should provide or ask VA to obtain medical or lay evidence demonstrating a worsening or increase in a disability's severity and the effect thereof on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  See also Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), affm'd in part by Vazquez-Flores v. Shineki, 580 F.3d 1270 (Fed.Cir. 2009).  

The RO provided the Veteran with pre-adjudication VCAA notice by letter as to the claim for an increased rating, dated in October 2003, prior to the December 2003 rating decision which is appealed.  That notice included the type of evidence needed to substantiate the claim for increase, namely, evidence of an increase in severity and notice that VA would obtain VA and other Federal agency records and that private medical records could be submitted or VA could be authorized to obtain them.  The notice included information as to determinations of effective dates and determinations of disability ratings, e.g., the nature, severity, and duration of symptoms in relation to a rating schedule.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was provided a Vazquez compliant notice by RO letter dated in May 2009, prior to readjudication of the claim in the December 2009 SSOC. 

Duty to Assist

38 U.S.C.A. § 5103A requires VA to make reasonable efforts to assist the claimant in obtaining evidence needed for claim substantiation.  The RO has obtained the Veteran's service treatment records (STRs).  His VA and private medical records are on file.  

The Veteran declined the opportunity to testify in support of his claim.  

The Veteran has been afforded VA examinations addressing the severity of his service-connected lumbosacral disorder, as well as to ascertain whether his lumbosacral DDD was service-connected for rating purposes.  The March 2009 VA examination yielded a favorable opinion that the lumbosacral DDD was related to military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  

Accordingly, while records of the Puerto Rico State Insurance Fund, pertaining to the Veteran's low back condition, have not been obtained it must be observed that these records were for the purpose of determining whether lumbosacral DDD was part and parcel of the service-connected lumbosacral disorder for rating purposes.  Because of the favorable VA medical opinion in March 2009, this matter has now been resolved in the Veteran's favor.  So, there is no prejudice to the Veteran in not having obtained those records.  Moreover, in a March 2004 RO letter to the Veteran the RO requested that he execute a release of those records but he did not responded as requested.  

As there is no indication that the Veteran was unaware of what was needed, nor any indication of the existence of additional evidence, for claim substantiation VA's duty to assist has been satisfied and no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Background

On VA spinal examination in January 1997 the Veteran had no postural or fixed abnormalities of his back.  There was no evidence of lumbosacral paravertebral muscle spasm.  Flexion of the lumbar spine was to 75 degrees.  There was no muscle atrophy of the lower extremities.  Knee and ankle reflexes were +2, bilaterally, and symmetric.  He had normal muscle strength in both lower extremities.  He could walk on the tips of his toes and on his heels without problems.  Lumbar X-rays revealed DJD and some straightening of normal lumbar lordosis, felt to be due to muscle spasm, but vertebrae and disc spaces were normal. 

On VA spinal examination in November 2003 the Veteran complained of low back pain which referred to his legs.  He had no other complaints referable to his lower extremities.  He had no history of fecal or urinary incontinence.  His low back pain was episodic but would last for 3 to 4 days and was severe in intensity.  He had been treated in September 2003 at a primary care clinic for an episode of low back pain.  Precipitating factors were squatting for 2 minutes, walking for 5 minutes, and driving.  Alleviating factors were medications and application of a heat pad.  He had had 8 to 10 flare-ups of low back pain which had functionally impaired him.  He could walk unaided and did not use a lumbosacral brace.  He could walk for 4 minutes.  He had no history of falls.  He had not had spinal surgery.  He was independent as to activities of daily living, e.g., eating, grooming, bathing, and toileting.  Upon dressing he had severe pain, and occasionally needed help from his wife.  He was a car driver.  As to recreational activities, he could not play baseball or basketball but he could drive for short distances.  

On examination, motion of the lumbar spine was 30 degrees of flexion and 20 degrees of extension as well as 25 degrees of lateral bending in each direction, and rotation was to 20 degrees in each direction.  There was pain on the last degree of measured motion.  The Veteran was additionally limited by pain following repetitive thoracolumbar motion but not additionally limited by fatigue, weakness or lack of endurance following repetitive use.  He reported having had 8 to 10 flare-ups, the major functional impact of which was that this caused absence from work.  However, it was also stated that there was objective evidence of painful motion on all thoracolumbar spinal movements.  There was moderate palpable thoracic spasm but no weakness of the legs.  He had normal muscle strength graded at 5/5.  There was moderate tenderness to palpation of the lumbar area.  There was moderate lumbar muscle spasm but no guarding.  There was localized tenderness.  His spinal contour was preserved.  His gait was normal.  There was no scoliosis, reversed lordosis or abnormal kyphosis.  There were no postural abnormalities or fixed deformities of the back.  He had diminished pinprick and "smooth" sensation in the lower extremities, which did not follow any dermatome. There was no muscle atrophy of the lower extremities and he had normal muscle tone and muscle strength in the lower extremities.  Reflexes were, bilaterally and symmetrically, +1 at the knees and +2 at the ankles.  Straight leg raising and Laseque's sign were positive, bilaterally.  There was no loss of vertebral body height.  It was noted that, by computer search, no medical certificate was issued at a VA medical center for strict bed rest due to low back pain.  The diagnosis was lumbar spine DJD.  

A private CT scan in September 2004 of the Veteran's lumbosacral spine revealed multi-level DDD with stenosis.  There was annular disc bulging at L3-4 and L4-5, with disc degeneration at L5-S1. 

On VA spinal examination in January 2005 the Veteran's claim file was reviewed.  He worked as a driver in the Housing Department in Puerto Rico.  He complained of pain in lumbosacral paravertebral muscles which usually lasted 2 to 3 hours daily.  The pain was burning, stabbing, and shock-like in sensation.  He described the intensity of the pain as being 8 on scale of 10.  He took medication for pain with only mild relief and no side-effects.  He claimed to have periods of flare-ups with a severity of 9 out of 10 which were weekly in frequency and of 2 to 3 hours duration.  He reported not having any additional limitation of motion or functional impairments.  There were no complaints of numbness or weakness nor complaints of his bladder, bowel or of erectile dysfunction.  He walked without any assistive devices and did not use an orthosis or lumbosacral brace.  He could walk for 20 to 30 minutes.  His gait was not unsteady and he denied any history of falls.  He was independent in self-care and activities of daily living, and worked for the Puerto Rico government.  

On examination flexion of the thoracolumbar spine was to 50 degrees with pain from 30 degrees to 50 degrees; extension was to 20 degrees with pain from 10 degrees to 20 degrees, lateral bending was to 20 degrees in each direction with pain from 10 degrees to 20 degrees, and rotation was to 30 degrees in each direction with pain from 20 degrees to 30 degrees.  There was tenderness upon palpation of the lumbosacral area at the paravertebral muscles.  Flexion against resistance, while in a supine position, elicited pain and grimacing.  There were no postural abnormalities or fixed deformities.  There was no scoliosis, reversed lordosis or abnormal kyphosis.  Sensation in the lower extremities was intact to pinprick. There was no atrophy of the lower extremities and normal muscle tone and strength of 5/5, proximally and distally, in both lower extremities.  Reflexes were +2 and symmetrical, bilaterally.  Laseque's sign was negative, bilaterally.  He denied having been hospitalized in the last year due to back pain.  The diagnoses were lumbosacral DJD and chronic active lumbosacral strain-myositis.  

A VA lumbosacral X-ray in February 2005 revealed straightening of lumbar lordosis, suggesting a muscle spasm, and L5-S1 DDD and lumbosacral degenerative changes. 

A VA lumbar MRI in June 2006 revealed multi-level degenerative changes of the lumbar spine; posterior disc bulging at L4-5, bilaterally, with foraminal spondylotic ridges causing bilateral neural foraminal stenosis, and L5-S1 disc bulging with associated small bilateral spondylotic ridges contributing to mild bilateral neural foraminal stenosis.  

A private MRI in February 2008 revealed lumbosacral straightening of normal lordosis, likely from muscle spasm; diffuse posterior disc bulging at L3-4; left paracentral protruded disc at L4-5 and right paracentral protruded disc and osteophyte complex at L5-S1; and spinal canal stenosis at both levels. 

A private EMG in February 2008 was normal, revealing no evidence of lumbosacral radiculopathy.  

On VA neurology examination in February 2008 the Veteran's claim file was reviewed.  The Veteran complained of numbness and tingling in the lower extremities, the onset of which was one year earlier and which had progressively worsened.  

On examination muscle strength in the lower extremities was 5.  Sensation in the right lower extremity was normal to vibration, pain, light touch, and position sensation.  Knee and ankle reflexes were 2+, bilaterally.  Babinski's sign was down-going, bilaterally.  There was no muscle atrophy and no abnormal muscle movements.  His gait and balance were normal and it was reported that function of any joint was not affected by a nerve disorder.  The results of the private electrodiagnostic testing were reviewed.  The diagnosis was subjective complaints of numbness and tingling of the lower extremities with normal neurological examination and electrodiagnostic testing and without evidence of neuropathy or radiculopathy.  

On VA spinal in February 2008 the Veteran reported having had increased spinal pain in the last year which radiated to both legs.  He reported that the pain was of 2 to 3 hours duration daily and was shock-like in nature.  He described the pain as being 7 on a scale of 10.  He obtained mild relief of pain with medication, to which there were no side-effects.  He reported having weekly flare-ups which were 9 on a scale of 10, lasting 2 to 3 hours and which were aggravated by flexion, prolonged standing, and ambulation but alleviated with medication. He denied numbness, weakness, bladder complaints, bowel complaints or complaints of erectile dysfunction.  He did not use an assistive device to work and did not use an orthosis or brace.  He could walk for 20 to 30 minutes and had no history of falls.  He had not had back surgery.  He was independent in self care and activities of daily living.  He currently worked as a driver. 

On examination the Veteran had thoracolumbar flexion to 30 degrees, with pain in the last 20 degrees of motion; yielding 60 degrees loss of motion due to pain.  Extension was to 20 degrees with pain in the last 10 degrees; yielding 10 degrees loss of motion due to pain.  Lateral bending was to 15 degrees, bilaterally, with pain in the last 10 degrees, creating a functional loss of 15 degrees due to pain.  Rotation was to 20 degrees, in each direction, with pain in the last 10 degrees, yielding 10 degrees of functional loss due to pain.  He was asked repeatedly to flex the lumbosacral area and pain was elicited in the lumbosacral area but there was no weakness or fatigue.  Spasm was palpated in the lumbosacral area.  His gait was normal.  He had reversed lordosis but otherwise had no postural abnormality or fixed deformity.  On sensory evaluation sensation to pinprick was intact in the lower extremities and there was no atrophy of the lower extremities.  Motor strength was 5/5 in the lower extremities.  Reflexes were +1 and symmetrical.  Laseque's sign was negative, bilaterally.  The Veteran denied having had any incapacitating episodes in the last 12 months.  The diagnoses were a lumbar strain; lumbar herniated disc protrusion; and lumbar stenosis.  

In March 2009 the Veteran's claim file was reviewed by the physician that conducted the February 2008 VA examination to determine whether any lumbar DDD was related to his service-connected low back disorder or his military service (pursuant to the December 2008 Board remand).  The February 2008 VA examiner opined that the Veteran's DDD was more likely than not related to the Veteran's military service, and supporting evidence of this were X-rays done in 1990 which revealed spondylosis deformans. 

A private physician, Dr. J. F. I., reported in October 2009 that the Veteran had a service-connected back and leg condition.  He had been treated and complained of persistent and severe lumbar pain which radiated into both legs, with pain and limitation of motion of both legs.  He took medication.  A June 2009 MRI had revealed multi-level degenerative changes with bulging annulus causing severe thecal sac compression and severe neural foraminal narrowing.  Also, at L4-5 there was bulging annulus compression of the thecal sac with moderate spinal canal stenosis and neural foraminal narrowing.  He had severe dorsolumbar tenderness.  Lumbar flexion was limited to 30 degrees.  "[L]eft and lateral flexion [were] limited to 10" degrees.  He squat and knelt with difficulty.  He had hypoactive reflexes in the legs. The diagnosis was multi-level degenerative changes with severe bulging at L5-S1 and severe thecal sac compression and neural foraminal narrowing.  He had moderate L4-5 disc bulging with thecal sac compression and neural foraminal narrowing and radiculopathy.  

In October 2009 the Veteran's wife reported (in a translated statement) that the Veteran had problems which were certified by physicians.  For example, he had pronounced deviation of the vertebral column; three herniated discs; pinched nerves; three kinds of degenerative arthritis; and continuous pain in one knee.  The frequency of occasions during which the Veteran had been unable to arise from bed had been rising in the last year. He had a lot of pain which made it impossible for him to get dressed, put on his socks, and tie his shoes.  Due to this he had missed work on various occasions.  


General Rating Principles

Ratings for a service-connected disability are determined by comparing current symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based as far as practical on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.  Disabilities are viewed, and examinations are interpreted, historically, in order to accurately reflect the elements of disability present.  38 C.F.R. § 4.1, 4.2.  A higher rating is assigned if it more nearly approximates such rating.  38 C.F.R. §§ 4.7, 4.21.  Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (staged ratings during the appeal of any increased rating claim). 

Ratings for a joint based on limitation of motion require consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  In other words, ratings based on limited motion do not ipso facto include or subsume the other rating factors in §§ 4.40 and 4.45, e.g., pain, functional loss, fatigability, and weakness.  Thus, a higher rating may be assigned if there is additional limitation of motion from pain or limited motion on repeated use of the joint.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form of arthritis, painful motion is factor to be considered.  Painful motion of a joint with peri-articular pathology is to be at rated at least at the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

Spinal Rating Criteria

Intervertebral Disc Disease (IVDS)

Under Diagnostic Code 5243 IVDS, or disc disease, is rated either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations, whichever method results in the higher rating.  If there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  

Note 1 to the Diagnostic Code 5293 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by and treatment by a physician.  Supplementary Information in the published final regulations states that treatment by a physician would not require a visit to a physician's office or hospital but would include telephone consultation with a physician.  If there are no records of the need for bed rest and treatment, by regulation, there are no incapacitating episodes.  67 Fed. Reg. 54345, 54347 (August 22, 2002).

Under the IVDS criteria, separate evaluation of the orthopedic and neurologic components of a spinal disability, for combination under 38 C.F.R. § 4.25, is permissible.  See Bierman v. Brown, 6 Vet. App. 125 (1994).  

However, assigning separate ratings for combination may not be permitted to result in pyramiding under 38 C.F.R. § 4.14 - which prohibits "[t]he evaluation of the same disability under various diagnoses".  See Brady v. Brown, 4 Vet. App. 203, 206 (1993).  See, too, Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (the critical element is if symptoms of one condition are duplicative of or overlapping of another).  Thus, a rating for IVDS may not be assigned while at the same time assigning separate ratings for the orthopedic and the neurologic components of IVDS.  

Under 38 C.F.R. § 4.20, in rating peripheral neuropathy attention is given to sensory or motor impairment as well as trophic changes (described at 38 C.F.R. § 4.104, Diagnostic Code 7115").  

Peripheral neuropathy which is wholly sensory is mild or, at most, moderate.  With dull and intermittent pain in a typical nerve distribution, it is at most moderate.  With no organic changes it is moderate or, if of the sciatic nerve, moderately severe.  With loss of reflexes, muscle atrophy, sensory disturbance, and constant pain that at times is excruciating, it is at most severe.  Peripheral nerves ratings are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. §§ 4.123, 4.124, 4.124a.  

Sciatic neurological manifestations are rated under Diagnostic Code 8520 as paralysis of the sciatic nerve.  The criterion for a 10 percent rating is mild incomplete paralysis.  The criterion for a 20 percent is moderate incomplete paralysis and 40 percent when moderately severe.  When severe with marked muscular atrophy, 60 percent is warranted, and 80 percent for complete paralysis.  See also 38 C.F.R. § 4.124a, Diagnostic Codes 8620, 8720 (for sciatic neuritis and neuralgia). 

Spinal Rating Criteria Other Than IVDS

The General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) encompasses symptoms such as pain (radiating or not), stiffness, and aching takes those into account, removing any requirement that there be such symptoms for any particular rating.  68 Fed. Reg. at 51454 - 51455 (August 27, 2003).  

The thoracolumbar and cervical spinal segments are rated separately except when there is unfavorable ankylosis of both spinal segments, i.e., the entire spine, which is rated as a single disability.  Note 6 to the General Rating Formula.  

The General Rating Formula provides ratings based on limited spinal motion in either forward flexion or the combined ranges of motion of a spinal segment, or for either favorable or unfavorable ankylosis, or with respect to the entire spine a loss of more than 50 percent vertebral body height due to vertebral fracture or muscle spasm and guarding.  Note 2 to the General Rating Formula sets forth maximum ranges of motion of the spinal segments, which under Note 4 are measured to the nearest five (5) degrees, although a lesser degree of motion may be considered normal under the circumstances set forth in Note 3.  

Note 2 to the General Rating Formula provides that normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The sum of these is the combined range of motion, which for the thoracolumbar spine is 240 degrees.  

Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note 5 of the General Rating Formula.  

A 20 percent rating is warranted for limited thoracolumbar motion when forward flexion is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion is not greater than 120 degrees (the maximum combined range of motion being 240 degrees); or if there is either (1) muscle spasm or (2) guarding severe enough to result in abnormal gait or abnormal spinal contour, e.g., scoliosis, reversed lordosis, or abnormal kyphosis.  

Scoliosis is "a lateral curvature of the spine."  Guetti v. Derwinski, 3 Vet. App. 94, 95 (1992).  Kyphosis is an abnormal backward curvature of the spine.  Godfrey v. Brown, 7 Vet. App. 398, 403 (1995).  "Kyphosis is 'abnormally increased convexity in the curvature of the thoracic spinal column as viewed from the side'."  Cullen v. Shinseki, No. 08-1193, slip op. footnote at 3 (U.S. Vet. App. Aug. 13, 2010) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1007 (31st ed. 2007)).  

A 40 percent rating is warranted for limited thoracolumbar motion when forward flexion is to 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine; 50 percent is warranted for unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent for unfavorable ankylosis of the entire spine.  

Analysis

As for incapacitating episodes, there is no evidence of any incapacitating episodes, i.e., bed rest prescribed by a physician, and, so, an increased rating under the new IVDS on that basis is not warranted.  

As to neurological manifestations in the Veteran's lower extremities, despite the Veteran's complaints and the statement of a private physician, electrodiagnostic testing and repeated clinical examinations have not confirmed the presence of neurological signs and symptoms in the lower extremities which would confirm the presence of radicular symptoms.  Accordingly, separate evaluations for neurological involvement of the lower extremities is not warranted.  

As to evaluating the service-connected low back disorder for orthopedic manifestations under the General Rating Formula, considering pain and functional loss due to pain and limited flexion, the findings of range of motion do confirm limitation of forward flexion of the lumbar spine to 30 degrees or less.  While this was not found on VA examination in January 2005, when flexion was to 50 degrees but with pain beginning at 30 degrees, the VA examinations in November 2003 (only two month after the Veteran filed his claim for an increased rating) and February 2008 found that flexion was limited to 30 degrees.  This warrants an evaluation of no greater than 40 percent.  

As there is no evidence of ankylosis, favorable or unfavorable, of the thoracolumbar spine or of the entire spine, a schedular rating in excess of 40 percent is not warranted. 

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir. 2009).  If the criteria reasonably describe a veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun, Id. 

Comparing the Veteran's current disability levels and symptomatologies to the Rating Schedule, the rating criteria are comprehensive, the degree of disability for the service-connected lumbosacral disorder is contemplated by the Rating Schedule, and the assigned schedule rating is adequate.  Even if this were not the case, the disorder has not required frequent hospitalization, and he is independent in his activities of daily living, and the disability is not so exceptional as to rendered impractical the application of the regular schedular standards. 

Thus, no referral for extraschedular consideration is required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Here, the preponderance of the evidence is in favor of a rating of no more than 40 percent.  As to entitlement to a rating in excess of 40 percent, the preponderance of the evidence is against the claim, even considering 38 C.F.R. §§ 4.40 and 4.45, and to this extent the favorable resolution of doubt is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Generally see Ortiz v. Principi, 274 F.3d 1361, 1361 (Fed. Cir. 2001).  


ORDER

A rating of no more than 40 percent for DJD and DDD with lumbosacral strain and myositis is granted, subject to applicable law and regulations governing the award of monetary benefits. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


